TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00549-CR






Ronald W. Jones, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT


NO. 6592, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of burglary of a habitation.  Tex. Penal Code Ann. § 30.02
(West 1994 & Supp. 1997).  The district court assessed punishment at imprisonment for fifteen years.

Appellant represents himself on appeal.  The transcript contains no request of a free
statement of facts or for the appointment of counsel on appeal.  Neither a statement of facts nor a brief has
been filed, and appellant has not responded to this Court's notices.  Tex. R. App. P. 53(m), 74(l).  We
conclude that appellant does not wish to prosecute this appeal and has failed to make the necessary
arrangements for filing a brief.

The judgment of conviction is affirmed.


Before Justices Powers, Jones and Kidd

Affirmed

Filed: June 26, 1997

Do Not Publish